3015-EModel13Plan (rev 12-2019)
U20-01533nited States Bankruptcy Court

Southern District of Indiana

 

 

 

 

Inre _ Leslie D Jacob Case No. — 20-01533-JMC
Debtor(s) Chapter 13
CHAPTER 13 PLAN
[7] Original
Amended Plan# 1 (e.g. 154, 2")
**MUST BE DESIGNATED **

1. NOTICE TO INTERESTED PARTIES:

The Debtor must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as "Not Include", if neither box ts checked, or if both boxes are checked, the provision will be ineffective if set out later in the
plan.

1.1 A limit on the amount of a secured claim, pursuant to paragraph 8.(b), which = [7] Inchided {#7 Not Included
may result in a partial payment or no payment at all to the secured creditor.
1.2 Avoidance of a judicial lien or nonpossessory, non-purchase money security [_] Included f¥] Not Included
interest. Any lien avoidance shall occur by separate motion or proceeding,
pursuant to paragraph 12.

’ 1.3 Nonstandard provisions, set out in paragraph 15. LJ Included [¥] Not Included

2. GENERAL PROVISIONS:

(a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with your attorney. If you oppose
any provision of this plan, you must file a timely written objection. This plan may be confirmed without further notice or hearing
unless a written objection is filed before the deadline stated on the separate Notice you received from the Court.

(b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under the plan. Absent a Court order
determining the amount of the secured claim, the filed proof of claim shall control as to the determination of pre-petition alrearages;
secured and priority tax liabilities; other priority claims; and the amount required to satisfy an offer of payment in full. All claims
that are secured by a security interest in real estate shall comply with the requirements of Federal Rule of Bankruptcy Procedure
(“FRBP*) 3001(c)(2)(C).

(c) NOTICES RELATING TO MORTGAGES: As required by Loca! Rule B-3002. 1-1, all creditors with claims secured by a
security interest in real estate shall comply with the requirements of FRBP 3002. 1(b) and (c) without regard to whether the real
estate is the Debtor’s principal residence. If there is a change in the mortgage servicer while the bankruptcy is pending, the
mortgage holder shall file with the Court and serve upon the Debtor, Debtor’s counsel and the Chapter 13 Trustee (“Trustee”) a
Notice setting forth the change and providing the name of the new servicer, the payment address, a contact phone number and a
contact e-mail address.

{4} NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-mortgage creditors in Section 8(c) (whose
rights are not being modified) or in Section 11 (whose executory contracts/unexpired leases are being assumed) may continue to
mail customary notices or coupons to the Debtor or the Trustee notwithstanding the automatic stay.

(e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8, the Trustee may increase the amount
of any “Equal Monthly Amount” offered to appropriately amortize the claim. The Trustee shall be permitted to accelerate payments
to any class of creditor for efficient administration of the case.

() PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry of an order lifting the stay, no
distributions shall be made on any secured claim relating to the subject collateral until such time as a timely amended deficiency
claim is filed by such creditor and deemed allowed, or the automatic stay is re-imposed by further order of the Court.

3. SUBMISSION OF INCOME; Debtor submits to the supervision and control of the Trustee all or such portion of future earnings
or other future income or specified property of the Debtor as is necessary for the execution of this plan.

4. PLAN TERMS:

Software Copyright {c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
(a) PAYMENT AND LENGTH OF PLAN: Debior's plan was filed on 3/12/2020. Debtor shall pay $_$600.00 per month
beginning 10/12/2020 and continuing through 3/12/2025 to the Trustee, for a total amount of $_32,400.00 .
Additional payments to the Trustee and/or future changes to the periodic amount proposed are:

None. |]

(b) INCREASED FUNDING: If additional property comes into the estate pursuant to 1] U.S.C. §1306(a)(1) or if the Trustee
discovers undisclosed property of the estate, then the Trustee may obtain such property or its proceeds to increase the total amount
to be paid under the plan. However, if the Trustee elects to take less than 100% of the property to which the estate may be entitled

OR less than the amount necessary to pay all allowed claims in full, then a motion to compromise and settle will be filed, and
appropriate notice given.

(c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the payments owed to secured lenders require
additional funds from the Debtor's income, the Debtor and the Trustee may agree that the Debtor(s) will increase the periodic
payment amount or that the time period for making payments will be extended, not to exceed 60 months. Creditors will not receive
notice of any such agreement unless the total amount that the Debtor(s) will pay to the Trustee decreases. Any party may request in
writing, addressed to the Trustee at the address shown on the notice of the meeting of creditors, that the Trustee give that party
notice of any such agreement. Agreements under this section cannot extend the term of the plan more than 6 additional months.

(d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by motion pursuant to 1] U.S.C. §1329,

Service of any motion to modify this plan shall be made by the moving party as required by FRBP 2002(a)(5) and 3015(h), unless
otherwise ordered by the Court,

5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR’S ATTORNEY FEES):

 

 

 

LJ] NONE
All allowed administrative claims will be paid in full by the Trustee unless the creditor agrees otherwise:
Creditor Type of Claim Scheduled Amount
Thomas M. Thompson 17588-53 Attorney Fees $4,000.00

 

 

 

 

6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

(a} Ongoing Dom estic Support Obligations:
[4] NONE

Debtor shall make any Domestic Support Obligation payments that are due after the filing of the case under a Domestic Support
Order directly to the payee:

| Creditor | Type of Claim i Payment Amount
{b) Domestic Support Obligation Arrears.
l¥]| NONE

The following arrearages on Domestic Support Obligations will be paid in the manner specified:

 

| Creditor | Type of Claim | Estimated Arrears | Treatment

7, PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR’S PRINCIPAL RESIDENCE:
l¥i NONE

As required by Local Rule B-3015-1(d), if there is a pre-petition arrearage claim on a mortgage secured by the Debtor's principal
residence, then both the pre-petition arrearage and the postpetition mortgage installments shall be made through the Trustee. Initial
post-petition payment arrears shall be paid with secured creditors. If there are no arrears, the Debtor may pay the secured creditor
directly. Before confirmation, the payment to the mortgage lender shall be the regular monthly mortgage payment unless otherwise
ordered by the Court or modified pursuant to an agreement with the mortgage lender. After confirmation, payment shall be as set
forth below. Equal Monthly Amount and Estimated Arrears listed below shall be adjusted based on the filed claim and/or notice.
Delinquent real estate taxes and homeowners’ association or similar dues should be treated under this paragraph.

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
 

Estimated Select One for
Creditor Residential Address Arrears Equal Monthly Amount Mortgages ONLY:

No late charges, fees or other monetary amounts shall be assessed based on the timing of any payments made by the Trustee
under the provisions of the Plan, unless allowed by Order of the Court.

 

 

 

 

 

 

 

8. PAYMENT OF SECURED CLAIMS QTHER THAN CLAIMS TREATED UNDER PARAGRAPH 7:
(a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:

L] NONE

Pursuant to Local Rule B-3015-1(c), and unless otherwise ordered by the Court, prior to plan confirmation, as to secured claims not
treated under paragraph 7 and as to which valuation under 11 U.S.C. § 506 is not applicable, the ‘Trustee shall pay monthly adequate
protection payments equal to 1% of a filed secured claim. The Trustee shall disburse such adequate protection payments to the
secured creditor as soon as practicable after receiving plan payments from the Debtor, and the secured claim will be reduced
accordingly. After confirmation of the plan, unless otherwise provided in paragraph 15, the Trustee will pay to the holder of each
allowed secured claim the filed claim amount with interest at the rate stated in column 5.

 

 

 

 

 

 

Creditor Collateral Purchase Estimated Claims Interest Equal
Date Amount Rate Monthly
Amount
2018 Jeep
Renegade 34,000
Exeter Finance miles Opened 01/19 Last
LLC Good condition Active 42/13/19 $22,081.65 5.00%

 

 

 

 

(b) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Applicable:

l¥] NONE

Pursuant to Local Rule B-3015-1(c), and unless otherwise ordered by the Court, prior to plan confirmation as to secured claims not
treated under paragraph 7 but as to which § 506 valuation is applicable, the Trustee shall pay monthly adequate protection payments
equal to 1% of the value of the collateral stated. below. The Trustee shall disburse such adequate protection payments to the secured
creditor as soon as practicable after receiving plan payments from the Debtor, and the secured claim will be reduced accordingly.
After confirmation of the plan, unless otherwise provided in paragraph 15, the Trustee will pay to the holder of each allowed
secured claim in the manner set forth below.

 

 

q) (2) (3) (4) (5) (6) (7)
Creditor Collateral Purchase Scheduled Value Interest Equal
Date Debt Rate Monthly
Amount

 

 

 

 

 

 

 

 

{c) Curing Defaults and/or Maintaining Payments:

lv] NONE

Trustee shall pay the allowed claim for the arrearage, and Debtor shal! pay regular post-petition contract payments directly to the
creditor:

| Creditor | Collateral/Type of Debt | Estimated Arrears | Interest Rate |
(d) Surrendered/Abandoned Collateral:

[i] NONE

The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13 estate abandons any interest in, and the
automatic stay pursuant to [1 U.S.C. § 362 is terminated as to, the listed collateral and the automatic stay pursuant to 11 U.S.C.
§1301 is terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in
paragraph 10.(b) below. Upon confirmation, the secured creditor is free to pursue its iz rem rights.

 

 

 

 

 

 

 

Creditor Collateral Surrendered/Abandoned Scheduled Value
2016 Ford Fusion |[7] Abandoned
Santander Consumer USA, Inc Good condition _|[¥] Surrendered $0.00

 

Sofiware Copyright (c} 1996-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy
9, SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:
[vi NONE

 

All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory interest thereon (whether or not an
interest factor is expressly offered by plan terms). All allowed priority claims shail be paid in full by the Trustee, exclusive of
interest, unless the creditor agrees otherwise:

 

| Creditor | Type of Priority or Secured Claim | Scheduled Debt | Treatment

10. NON-PRIORITY UNSECURED CLAIMS:
(a) Separately Ctassified or Long-term Debts:

 

 

 

[¥] NONE
Creditor | Basis for Classification | Treatment Amount Interest
(b) General Unsecured Claims:
_X_ Pro rata distribution from any remaining funds; or
__ Other:

11, EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
[¥] NONE

All executory contracts and unexpired leases are REJECTED, except the following, which are assumed:

 

 

Creditor | Property Description

12. AVOIDANCE OF LIENS:
vi NONE

Debtor will file a separate motion or adversary proceeding to avoid the following non-purchase money security interests, judicial
liens, wholly unsecured mortgages or other liens that impair exemptions:

 

| Creditor | ___Collateral/Property Description | Amount of Lien to be Avoided I

i3. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan, the holder of such claim shall retain
its lien securing such claim until the earlier of a) the payment of the underlying debt determined under non-bankruptcy law or b) entry
of a discharge order under 11 U.S.C. § 1328.

14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as expressly retained by the plan or
confirmation order, the property of the estate shall revest in the Debtor upon confirmation of the Debtor’s plan, subject to the rights of

the Trustee, if any, to assert claim to any additional property of the estate acquired by the Debtor post-petition pursuant to operation of
11 ULS.C. § 1306.

15. NONSTANDARD PROVISIONS:

 

i¥] NONE

Under FRBP 3015(c}, nonstandard provisions are required to be set forth below. Any nonstandard provision placed elsewhere in the
plan is void. These plan provisions will be effective only if the included box in Paragraph 1.3 of this plan is checked.

Software Copyright (c} 1996-2020 Best Case, LLC - www bestcase.com Rest Case Bankruptcy
Case 20-01533-JMC-13 Doc 54 Filed 08/24/20 EOD 08/24/20 13:26:50 Pg5of5

Date: August 24, 2020

oo

si Leslie D Jacob nd K 4 Wucola

Signature of Debtor
Leslie D Jacob

 

Printed Name of Debtor

‘s/ Thomas M. Thompson __
Thomas M. Thompson 17588-53

Signature of Attomey for Debtor(s)

Address: 705 West 30th Street
City, State, ZIP code; Connersville, IN 47331

Area code and phone: 1-765-827-1111
Area code and fax: 1-765-827-6500
E-mail address: tthompson@tomthompsonlaw.com

 

 

 

 

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the Debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form plan adopted by this Court,
other than any nonstandard provisions included in paragraph 15.

Sollware Copyright (c) 1995-2020 Best Case, LLC - wivw.bestcase.com Best Case Bankruptcy
